department of the treasury internal_revenue_service washington d c date number release date cc dom fs corp uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject srly subgroup issues this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x pre-merger x subs 1the new name of post-merger x is z for simplicity we will refer to z as x z’s name prior to the name change y pre-merger y subs z year year year year year year date a dollar_figureb issue with respect to net_operating_loss carryovers of x and the pre-merger x subs whether x the new common parent of the y group following the reverse_acquisition is a member of a srly subgroup composed of members of the terminating x group for year and year conclusion from the facts provided to us we believe the taxpayer has not complied with sec_1_1502-21t as a result the taxpayer is not eligible to use srly subgroup rules for year and year however assuming arguendo the taxpayer is entitled to use srly subgroup rules for year and year we believe x the new common parent of the y group following the reverse_acquisition is a member of a srly subgroup composed of members of the terminating x group with respect to net_operating_loss carryovers of x and the pre-merger x subs issue whether the portion of the pre-acquisition nols of the former x group attributable to x are subject_to the separate_return_limitation_year srly limitations conclusion the portion of the pre-acquisition nols of the former x group attributable to x are subject_to the separate_return_limitation_year srly limitations facts during year x and its subsidiaries filed for protection under chapter of the united_states bankruptcy code during year the boards of directors of x and y agreed to the merger of x and y as part of the plan_of_reorganization plan of x’s debtors under the plan y would be merged with and into x with x becoming the surviving corporation thereafter x would be renamed while x would operate the existing businesses of x and y the directors and officers of y immediately before the merger would become the directors and officers of x the plan projected that x’s affiliated_group would have at least dollar_figureb amount of nols as of the date of the merger the bankruptcy court approved both the merger agreement and the plan the merger ultimately took place on date a as a result of owning shares of y the shareholders of y immediately after the acquisition owned more than of the fair_market_value of the outstanding_stock in x consequently the x group terminated x became the common parent of the y group and the pre-merger x subs also became members of the y group short_period returns were filed by the x group for the period ended date a each of the y group’s consolidated_returns for year year and year reflected x as part of the y subgroup that included the pre-merger y subs rather than part of x subgroup that included the pre-merger x subs however the y group’s consolidated_return 2as already indicated the new name of post-merger x is z for simplicity we will refer to z as x z’s name prior to the name change for year reflected x as part of the x subgroup rather than as part of the y subgroup discussion law and analysis law sec_1_1502-1 provides that the term separate_return_year means a taxable_year of a corporation for which it files a separate_return or for which it joins in the filing of a consolidated_return by another group sec_1_1502-1 provides that except as otherwise provided the term separate_return_limitation_year means any separate_return_year of a member or of a predecessor of such member as a general_rule net operating losses reported on a separate_return can be carried over and used on a consolidated_return under the rules of sec_172 sec_1_1502-21a and former sec_1_1502-21 limits a consolidated group’s ability to use net operating losses sustained by any members of the group in separate_return limitation years sec_1_1502-21a and former sec_1_1502-21 provides that the net_operating_loss of a member_of_an_affiliated_group arising in a separate_return_limitation_year that may be included in the consolidated_net_operating_loss_deduction of the group shall not exceed the amount of the consolidated_taxable_income contributed by the loss member for the taxable_year at issue sec_1_1502-21t provides srly subgroup rules that are generally effective for consolidated_return years beginning on or after date under these subgroup rules the srly limitation is applied on a subgroup basis rather than a member-by-member basis sec_1_1502-21t generally provides that a consolidated_group may apply the subgroup rules of this section to all consolidated_return years ending on or after date and beginning before date provided that - i the group's tax_liability as shown on an original or an amended_return is consistent with the application of the rules of this section other than this paragraph g and sec_1_1502-15t sec_1_1502-22t sec_1_1502-23t sec_1_1502-91t through 1502-96t and 1502-98t for each such year for which the statute_of_limitations does not preclude the filing of an amended_return on date ii each section described in paragraph g i of this section and sec_1_1502-1 is applied by substituting taxable years ending on or after date for taxable years beginning on or after date and before date for before date in the case of consolidated_return changes of ownership as the context requires iii the rules of paragraph c of this section and sec_1_1502-15t and sec_1_1502-22t c are applied only with respect to the losses and deductions of those corporations that became members of the group including members of a subgroup and to acquisitions occurring on or after date and only with respect to such losses and deductions iv the rules of sec_1_1502-15a sec_1_1502-21a and sec_1_1502-22a are applied with respect to the losses and deductions of those corporations that became members of the group and to acquisitions occurring before date and v appropriate adjustments are made in the earliest subsequent open_year to reflect any inconsistency in a year for which the statute_of_limitations precludes the filing of an amended_return on date discussion issue the tax years in the instant case are year and year which are tax years beginning before date to be eligible to use srly subgroup rules for these years the taxpayer needed to have complied with each of the specific requirements under sec_1_1502-21t from the facts provided to us we believe the taxpayer has not complied with each of these sec_1 21t g requirements consequently the taxpayer is not eligible to use srly subgroup rules in year and year the facts indicate the taxpayer failed in at least the following respect to consistently apply the rules under sec_1_1502-21t to all applicable years the taxpayer treated x as part of the y subgroup for year year and year but we have insufficient facts to know if the taxpayer failed to consistently apply the rules under sec_1_1502-21t in other respects treated x as part of the x srly subgroup for year you confirmed to us that this inconsistency for each of these years involved pre-acquisition losses of x and the pre-merger x subs that became loss_carryovers in the y group although you believe the taxpayer intends to file amended returns to consistently apply the rules under sec_1_1502-21t to all applicable years sec_1 21t g also requires the taxpayer to consistently apply the rules of treas reg sec_1_1502-15t sec_1_1502-22t sec_1_1502-23t sec_1_1502-91t through 1502-96t and 1502-98t for each year for which the statute_of_limitations does not preclude the filing of an amended_return on date in applying the sec_382 rules to consolidated groups under sec_1_1502-91t through 1502-96t and 1502-98t sec_1 99t d provides that a taxpayer must have made the amended returns under that section of the regulations by date thus the taxpayer cannot now file any necessary amended returns under that section consequently if the taxpayer needs to file amended returns under that section the group has failed to comply with the requirements under sec_1_1502-21t in not consistently applying sec_1_1502-21t and sec_1_1502-91t through 1502-96t and 1502-98t discussion issue sec_1_1502-1 provides that the portion of the pre-acquisition nols of the former x group attributable to x are subject_to the separate_return_limitation_year srly limitations sec_1_1502-1 provides that in the event of an acquisition to which sec_1_1502-75 applies all taxable years of the first_corporation and of each of its subsidiaries ending on or before the date of the acquisition shall be treated as separate_return limitation years and the separate_return years if any of the second corporation and each of its subsidiaries shall not be treated as separate_return limitation years unless they were so treated immediately before the acquisition for example if corporation p merges into corporation t and the persons who were stockholders of p immediately before the merger as a result of owning the stock of p own more than percent of the fair_market_value of the outstanding_stock of 4we have insufficient facts to know if the taxpayer failed in other respects to consistently apply the rules under treas reg sec_1_1502-15t sec_1_1502-21t sec_1_1502-22t sec_1_1502-23t sec_1_1502-91t through 1502-96t and 1502-98t t then a loss incurred before the merger by t even though it is the common parent or by a subsidiary of t is treated as having been incurred in a separate_return_limitation_year conversely a loss incurred before the merger by p or by a subsidiary of p in a separate_return_year during all of which such subsidiary was a member of the group of which p was the common parent and for which sec_1562 was not effective is treated as having been incurred in a year which is not a separate_return_limitation_year emphasis added however in determining the srly limitation not using the subgroup rules under sec_1_1502-21 the amount of income against which the pre- acquisition nols attributable to x are applied is as follows the consolidated_taxable_income of the group computed without regard to the consolidated_net_operating_loss_deduction minus such consolidated_taxable_income recomputed by excluding the items of income and deduction of post-merger x ie z reg sec_1_1502-1 provides in part that the term separate_return_year means any separate_return_year of a member or of a predecessor of such member the term predecessor’ means a transferor or distributor of assets to a member in a transaction to which sec_381 applies the reorganization transaction is a transaction to which sec_381 applies under the reverse_acquisition_rules x is treated as a transferor_corporation for purposes of sec_381 see sec_1_1502-75 accordingly under sec_381 post-merger x ie z succeeds to and takes into account x’s loss_carryovers and the separate_return_limitation_year rule_of sec_1_1502-21 is computed with respect to post-merger x ie z cf revrul_75_378 1975_2_cb_355 case development hazards and other considerations as discussed above we believe the taxpayer did not comply with sec_1_1502-21t and consequently may be ineligible to use srly subgroup rules for year and year however the taxpayer may attempt to obtain an extension to elect the subgroup rules under the provisions of sec_301 on this matter it is unclear to us whether the taxpayer would be able to obtain this relief 5as in the case of x the pre-merger x subs are also subject_to srly limitations assuming the srly subgroup rules are not applicable the losses of any particular pre- merger x sub can only be used against the income of that particular x sub whereas if the srly subgroup rules had been applicable losses of the pre-merger x subs could have been used against the collective income of those subs as well as the income of post-merger x i e z lastly the following issue is not suitable to be addressed in an fsa because the service has no published position on the issue however this issue is suitable to be addressed in a tam the issue involves taxpayer’s treatment of x as part of the y subgroup for year year and year and the treatment of x as part of the x srly subgroup for year you believe the instant case is similar to general motors v commissioner t c no date hence the service’s position may be that taxpayer’s change in subgroup treatment constitutes a change in method_of_accounting we believe no published position considers whether taxpayer’s change in subgroup treatment constitutes a change in method_of_accounting the srly rules generally involve a limitation on the use of losses by one or more members the srly subgroup rules generally refer to when the losses of certain group members generated in pre-affiliation years can be used absorbed against the income of other group members recognized or reported in affiliated years in contrast a method_of_accounting generally refers to timing for purposes of determining when to recognize or report items of income and expense from transactions events and activities the srly subgroup rules do not involve when a member recognizes or reports items of income and expense from transactions events and activities but rather when a member or subgroup is able to use the losses generated as a result of or at the time that the member recognized or reported the items of income and deduction from the transactions events or activities if you have any further questions please call assistant chief_counsel deborah a butler by steven j hankin special counsel corporate cc assistant regional_counsel tl cc ser regional_counsel cc ser
